DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 07/12/2022, has been received and made of record.  In response to the most recent Office Action, dated 04/12/2022.

Response to Arguments
Applicant’s arguments filed 07/12/2022, regarding newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “an input device mountable on a mounting portion of an image forming apparatus that includes an image forming portion for forming an image on a recording medium and an operating panel including a display screen capable of displaying software numerical keys, as software keys, for inputting numerical information of 0 to 9, respectively, the input device comprising: a casing mounted on the mounting portion; a hardware numerical key portion as hardware keys capable of inputting information on numerical values of at least 0 to 9; a substrate provided in the casing and on which the numerical key portion is mounted; a first cable connected to a first connector mounted on the substrate and electrically connecting the image forming apparatus and the input device; a first opening through which the first cable is inserted, the first opening being provided in the casing such that in a thickness direction of the substrate, the first cable is exposed to outside of the casing from a surface on a side opposite from a surface where the hardware numerical key portion is provided, a second cable connected to a second connector mounted on the substrate and electrically connected to an information reading device capable of electromagnetically reading information of an IC card; and a second opening provided such that in the thickness direction of the substrate the second -2-cable is exposed to the outside of the casing from the surface on the side opposite from the surface where the hardware numerical key portion is provided”.

Claims 2 and 4-12 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622